                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

CLAUDIO GIULIANO, individually and on                )
behalf of a nationwide class of similarly situated   )
individuals,                                         )
                                                     )      No. 1:19-cv-05436
                Plaintiff,                           )
                                                     )      Judge John Z. Lee
        vs.                                          )
                                                     )      Magistrate Judge Susan E. Cox
MIDLAND CREDIT MANAGEMENT, INC.,                     )
                                                     )
                Defendant.                           )

                   AGREED JOINT MOTION TO STAY PROCEEDINGS

        Plaintiff Claudio Giuliano and Defendant Midland Credit Management, Inc. (“MCM”),

by and through their attorneys, respectfully move the Court to stay the proceedings in this matter

pending the outcome of the appeal pending before the Seventh Circuit Court of Appeals in

Preston v. Midland Credit Management, Inc., Case No. 18-3119. In support of this motion, the

parties state as follows:

        1.      Plaintiff brought this class action on August 12, 2019, claiming violations of the

Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. 1692 et seq. in connection with a

collection letter which offered payment plan options on an account owned by Midland Funding,

LLC.     The letter was enclosed in an envelope with the words “TIME SENSITIVE

DOCUMENT” printed on it.          Plaintiff alleges that use of the words “TIME SENSITIVE

DOCUMENT” on the envelope violates Sections 1692f and 1692f(8) of the FDCPA (Counts I,

II), that the letter and envelope together violate Sections 1692e(2)(a) and 1692e(10) of the

FDCPA (Counts III-VI) and that the mailing date on the letter was misreported in violation of

Sections 1692e and 1692f of the FDCPA (Counts VII-X).




                                                                                    304498406v1 1023619
           2.       The parties seek a stay of this case pending a ruling in the Preston case. In

Preston the Seventh Circuit is addressing whether the district court properly dismissed the

FDCPA claims in that case against MCM involving use of the words “TIME SENSITIVE

DOCUMENT” on an envelope containing a letter offering payment plan options.

           3.       The Seventh Circuit heard oral argument on May 29, 2019. The court further

invited the CFPB to file a brief as amicus curiae. The CFPB filed its brief on September 5, 2019

and the parties filed their responses on September 25, 2019. The briefing is complete and the

parties expect the Seventh Circuit to issue a ruling soon.

           4.       Defendant has been served and has appeared. Its deadline to file a response to the

complaint is October 15, 2019. 1

           5.       Given that the Preston decision will impact Plaintiff’s claims, the parties request

that the court stay all deadlines until after the Seventh Circuit rules in Preston. The parties

propose that they file a notice on the docket when the Seventh Circuit issues its ruling and that

the court thereafter convene a status hearing for purposes of setting any further deadlines.

           WHEREFORE, Claudio Giuliano and Midland Credit Management, Inc. respectfully

move the Court to stay the proceedings in this matter pending the outcome of decision by the

Seventh Circuit in Preston v. Midland Credit Management, Inc., Case No. 18-3119.




1
    Defendant was granted until October 14, however, due to the court holiday the deadline falls on October 15, 2019.


                                                           2
                                                                                                   304498406v1 1023619
                                       Respectfully Submitted,


/s/James C. Vlahakis                   /s/Jennifer W. Weller
James C. Vlahakis                      David M. Schultz
SULAIMAN LAW GROUP, LTD.               Jennifer W. Weller
2500 Highland Avenue                   HINSHAW & CULBERTSON LLP
Suite 200                              151 N. Franklin St., Suite 2500
Lombard, IL 60148                      Chicago, IL 60606
Phone (630) 575-8181 Ext. 115          Phone (312)704-3000
Direct: (630) 581-5456                 Fax (312)704-3001
Fax (630) 575-8188                     dschultz@hinshawlaw.com
Email: jvlahakis@sulaimanlaw.com       jweller@hinshawlaw.com




                                   3
                                                                  304498406v1 1023619
                                CERTIFICATE OF SERVICE

        I hereby certify that on October 10, 2019, I electronically filed with the Clerk of the U.S.
District Court, Northern District of Illinois, Eastern Division, the foregoing Agreed Joint
Motion to Stay Proceedings by using the CM/ECF system, which will send notification of such
filing(s) to all counsel of record listed below:

       James Vlahakis
       SULAIMAN LAW GROUP, LTD.
       2500 South Highland Ave., Suite 200
       Lombard, IL 60148
       Email: jvlahakis@sulaimanlaw.com
                                                          /s/ Jennifer W. Weller




                                                                                    304498406v1 1023619
